UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4905
JOHNSON RICHARDS ESENOWO,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                           (CR-00-194-2)

                      Submitted: June 26, 2002

                       Decided: July 22, 2002

     Before NIEMEYER and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sofie Wonderly Hosford, HOSFORD & HOSFORD, Wilmington,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, George E.B. Holding, Assistant United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                     UNITED STATES v. ESENOWO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Johnson Richards Esenowo appeals the revocation of his super-
vised release term and sentence to eighteen months’ imprisonment.
Following his guilty plea, Esenowo was convicted for conspiracy to
defraud, in violation of 18 U.S.C. § 371 (1994). The district court sen-
tenced him to fourteen months’ imprisonment, a thirty-six month term
of supervised release, 250 hours of community service, a $100 special
assessment, $50,450 in restitution, and a $50,000 fine. Esenowo did
not appeal.

   Shortly after his release from custody and the commencement of
his term of supervised release, Esenowo’s supervised release terms
were modified and then revoked. The district sentenced him to eigh-
teen months’ imprisonment following the revocation. Esenowo did
not object to the penalty range nor sentence imposed. Thereafter,
Esenowo appealed his sentence, contending the district court erred in
sentencing him to eighteen months’ imprisonment when his written
plea agreement recited a maximum term of twelve months incarcera-
tion upon revocation of supervised release.

   Because of the lack of objection in the district court, we review
Esenowo’s sentence imposed after the revocation of supervised
release for plain error. See United States v. Olano, 507 U.S. 725
(1993). A revocation sentence of up to two years’ imprisonment was
authorized by 18 U.S.C.A. § 3583(e)(3) (West 1999 & Supp. 2001).
Furthermore, the plea agreement explained the sentencing court was
not bound by any sentence recommendation or agreement, and that
even if a sentence up to the statutory maximum was imposed,
Esenowo could not withdraw his guilty plea. Moreover, the term of
imprisonment imposed for the criminal offense and the term imposed
for revocation of supervised release did not exceed the statutory maxi-
mum term of imprisonment of sixty months. Consequently, we find
                     UNITED STATES v. ESENOWO                     3
the district court did not err in sentencing Esenowo to eighteen
months’ imprisonment following the revocation of his supervised
release term.

   Accordingly, we affirm the revocation of Esenowo’s supervised
release term and his eighteen-month sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED